 


114 HR 1595 IH: To require the Secretary of the Treasury to implement security measures in the electronic tax return filing process to prevent tax refund fraud from being perpetrated with electronic identity theft.
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1595 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Yoho (for himself and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the Secretary of the Treasury to implement security measures in the electronic tax return filing process to prevent tax refund fraud from being perpetrated with electronic identity theft. 
 
 
1.Implementation of security measures in electronic tax return filing process to prevent tax refund fraudThe Secretary of the Treasury, or the Secretary’s designee, shall implement security measures in the electronic tax return filing process designed to prevent tax refund fraud from being perpetrated through the use of electronic identity theft. Such measures shall include the use of security questions which allow for electronic matching of the answers to such questions to establish the identity of the taxpayer before the electronic filing of a tax return by such taxpayer.  